          Case 2:18-cv-01530-RAJ Document 32 Filed 05/12/20 Page 1 of 2



1

2                                                       The Honorable Richard A. Jones
3

4

5

6

7

8

9

10
                         UNITED STATES DISTRICT COURT
11                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
12

13     RUBIE’S COSTUME COMPANY,
       INC., a New York corporation,              No. 2:18-cv-01530-RAJ
14
                             Plaintiff,           ORDER GRANTING RUBIE’S
15                                                COSTUME COMPANY’S
               v.                                 MOTION TO CONFIRM
16                                                SUFFICIENCY OF
       YIWU HUA HAO TOYS CO., LTD.;               ALTERNATIVE SERVICE
17     TREND NATION, LLC; LI CHEN;
       TANG LI QUN; LI ZHOU; XIANG
18     YUN; ZENG LI; OFER MANDLER;
       SHANJU LEI; AD HOC PRODUCT
19     SOURCING & TRADING
       COMPANY LTD.; WEN TING XIE;
20     JAMES JACKSON; JUNHUI JIANG;
       JOHN GAO; GUOFEN LUO; KUN
21     HUANG; and JOHN DOES 1-13,
       currently unknown individuals and
22     entities,

23                           Defendants.

24         This matter is before the Court on Plaintiff Rubie’s Costume Company, Inc.’s
25   (“Rubie’s”) motion to confirm sufficiency of alternative service. Dkt. # 30. Having
26   reviewed the motion and the remainder of the record, the Court finds that Rubie’s




     ORDER - 1
                           Case 2:18-cv-01530-RAJ Document 32 Filed 05/12/20 Page 2 of 2



           1          service on Defendants Yiwu Hua Hao Toys Co., Ltd., Li Chen, Ofer Mandler,
           2          Shanju Lei, and James Jackson via registered e-mail with confirmation of delivery
           3          complies with this Court’s previous Order granting alternative service (Dkt. # 22)
           4          and Fed. R. Civ. P. 4(f)(3). Plaintiff’s motion is GRANTED.
           5

           6                DATED this 12th day of May, 2020.
           7

           8
                                                                      A
                                                                      The Honorable Richard A. Jones
           9
                                                                      United States District Judge
        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26



1172230/42508565v.1

                      ORDER - 2
